Citation Nr: 1116315	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-34 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an increased initial rating for residuals of lumbar strain injury, currently rated 10 percent disabling.  

3.  Entitlement to an increased initial rating for hyperhidrosis, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had service from April 1983 to April 2006.  

These matters come to the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  A Notice of Disagreement was filed in June 2007, a Statement of the Case was issued in September 2007, and a Substantive Appeal was received in October 2007.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records dated in May 1996 reflect that the Veteran was assessed with high blood pressure.  

The Veteran underwent a VA examination in April 2006.  Following physical examination, the examiner noted that no diagnosis of hypertension was acknowledged.  

Private treatment records from Dr. R.J. dated in May 2007 reflect that Dr. R.J. noted that the Veteran appeared to be somewhat hypertensive.  Dr. R.J. stated that the Veteran had a history of high blood pressure in the past and that the Veteran would be scheduled for cardiovascular evaluation.  It does not appear that any subsequent cardiovascular evaluation is included in the claims file.  Under the circumstances, VA's duty to assist the Veteran requires appropriate action to request such records.   

Additionally, the Board is presented with conflicting medical evidence as to whether hypertension is present.  The Board believes that a VA examination and opinion as to whether a current disability is causally related to the Veteran's active duty service is appropriate.  

In March 2011, the Veteran's representative stated that the Veteran's residuals of lumbar strain injury, as well as hyperhidrosis, have worsened since the most recent VA examinations in 2006.  The VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  Thus, the Board is of the opinion that the Veteran should be afforded additional VA examinations.  

Accordingly, the case is REMANDED for the following actions:

1.  Based on the private treatment records from Dr. R.J. dated in May 2007, the RO should obtain any pertinent treatment records not yet of record.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file. 

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any hypertension.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any current hypertension capable of diagnosis should be clearly reported.  The examiner should resolve any conflicting opinions, specifically those rendered by the April 2006 VA examiner and Dr. R.J. dated in May 2007.  If current hypertension is diagnosed, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such hypertension is causally related to the Veteran's active duty service.  A rationale for such opinion should be furnished.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  The Veteran should be scheduled for a VA examination to determine the severity of any current residuals of lumbar strain injury.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All examination findings should be reported to allow for application of VA rating criteria.

4.  The Veteran should be scheduled for a VA examination to determine the severity of any current hyperhidrosis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All examination findings should be reported to allow for application of VA rating criteria.

5.  Then the RO should readjudicate the matters on appeal.  If the claims for service connection for hypertension, and increased initial ratings for residuals of lumbar strain injury, and hyperhidrosis remain denied, the RO should issue an appropriate supplemental statement of the case and afford the claimant and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review. 

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


